Citation Nr: 0602008	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  94-71 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for psychiatric disorder, 
to include schizophrenia and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel




INTRODUCTION

The appellant had active service from August 1980 to August 
1983.  He had active duty for training from November 8, 1993 
to November 21, 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The RO denied service connection for 
a psychiatric condition, to include schizophrenia.

In April 2003 the Board undertook additional evidentiary 
development.  In November 2003 the Board remanded the case 
for further evidentiary development.  


FINDINGS OF FACT

1.  A psychiatric disorder, to include schizophrenia and 
depression was not manifest during active duty and a 
psychosis was not manifest within one year of separation.

2.  A psychiatric disorder is not related to service.

3.  Schizophrenia pre-existed active duty for training 
(ACDUTRA) and did not increase therein.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include schizophrenia and 
depression, was not incurred in or aggravated by service and 
may not otherwise be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Pre-existing schizophrenia was not aggravated during 
active duty for training (ACDUTRA).  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.1(d), 3.6(a) (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of service connection.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC), and 
supplemental statement of the case (SSOC) informed the 
appellant of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as VCAA 
letters from March 2002 and April 2004, explained the 
evidence necessary to establish entitlement.  In addition, 
the letters described what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the appellant with the 
applicable regulations in the SSOC issued in June 2002.  The 
basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to the duty to assist and notification requirements.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court), citing Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on a service-
connection claim.  However, the original RO decision on the 
issue on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the appellant of a law 
that did not yet exist.  Moreover, in Mayfield the Court 
noted that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case VCAA 
notice was provided after the rating decision, however, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The appellant 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

In Mayfield, the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the letters dated in March 2002 
and April 2004 specifically described the evidence needed to 
substantiate the claim and requested the appellant to 
"[s]end the information describing additional evidence or 
the evidence itself to the [RO]" and asked the appellant to 
"[p]lease provide [the RO] with any evidence or information 
you may have pertaining to your appeal."  Therefore, the 
Board finds that the communications as a whole complied with 
the fourth element.  Thus, the Board finds that each of the 
four content requirements of a VCAA notice has been fully 
satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
claims file contains the appellant's service records, medical 
records and outpatient records.  Social Security records have 
been associated with the claims file.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claim.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

Factual Background

Service medical records reflect that on a July 1980 
enlistment examination, the appellant denied having or having 
had frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, or nervous trouble of any sort.  
He also denied having ever been treated for a mental 
condition or attempted suicide.  The psychiatric evaluation 
was normal.

In a release from active duty examination the appellant also 
denied having or having had frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  He also denied having ever been 
treated for a mental condition or attempted suicide.

A VA examination of January 1984 the appellant's nervous 
system to include psychiatric, personality and the 
neurological system were noted as normal.  The appellant did 
not complain of any psychiatric symptoms.  

In August 1988 the appellant filed a claim for service 
connection.  He did not mention any psychiatric problems or 
disorders.

VA discharge medical records show that the appellant was 
diagnosed with schizophrenia chronic undifferentiated type in 
November 1993.  The records show that the appellant was 
admitted for treatment on November 12, 1993 and discharged on 
December 15, 1993.  A psychiatric evaluation conducted during 
this period of admission for treatment of a psychiatric 
disorder notes that the appellant reported that the 
psychiatric symptoms, i.e. voices talking to him, 
inappropriate behavior, ideas that people want to hurt him 
and hallucinations, started around one year before.  The 
appellant also reported that around the same time, he began 
to develop episodes of instability, hyperactivity, and 
excessive happiness.

A statement of medical examination and duty status dated in 
November 1993 show that the appellant was admitted to the 
Veteran's Hospital in San Juan for treatment of a chronic 
psychiatric disorder.  The medical opinion rendered was that 
the chronic psychiatric disorder was not incurred in service 
or in the line of duty.  At the time of the admission, the 
appellant was on active duty for training which started on 
November 8, 1993 and ended on November 21, 1993.  The 
appellant was referred for an evaluation when he exhibited 
strange behavior.  It was noted that the appellant showed 
strange periodic behavior.

A psychiatric evaluation for Social Security benefits dated 
in October 1994 notes that the appellant reported that he had 
ben feeling anxious in the last years he was on active duty 
and that he was discharged due to an emotional condition.  He 
was diagnosed under Axis I with paranoid schizophrenia. 

A Social Security psychiatric evaluation dated in May 1994 
noted a diagnosis in Axis I of chronic schizophrenia 
undifferentiated.  Rule out schizophrenia paranoid type.

Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for a psychosis when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail).

Analysis

The appellant in this case seeks service connection for a 
psychiatric disorder, to include schizophrenia and 
depression.  In pertinent part he alleges that his 
psychiatric disorder started while on active duty for 
training with the Army National Guard.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting the 
appellant's claim for service connection.  In essence, the 
Board concludes that the appellant is not shown to have a 
psychiatric disorder that was incurred in or aggravated by 
service.

The appellant served on active duty from August 1980 to 
August 1983.  The appellant's service medical records are 
negative for any indication of a psychiatric disorder during 
his period of active duty service.  During service, the 
appellant denied having any history of depression or any 
other psychiatric disorder.  At both the entrance and the 
release form active duty examinations the appellant denied 
ever having a psychiatric problem.  

A VA examination of January 1984, within one year of 
separation from service, noted the appellant's nervous system 
including his psychiatric condition, as normal.  The 
appellant did not complain of any psychiatric conditions.  

In August 1988 the appellant filed a claim for service 
connection, he did not mention any psychiatric conditions.  
The Board views the appellant's silence while actively 
pursuing service connection for other disabilities to be 
negative evidence against the appellant's current service 
connection claim.

In addition, there is no competent evidence of a psychiatric 
disorder within one year of separation from service.  The 
first diagnosis of the appellant's psychiatric disorder was 
in November 1993.  This was over 10 years after separating 
from service.  Therefore, the Board finds that the appellant 
is not entitled to service connection based on his period of 
active duty.  

However, the appellant claims that his psychiatric disorder 
had its onset during his period of active duty for training 
with the Army National Guard between November 8 and November 
21, 1993.

To that effect, the Board notes that, a VA psychiatric 
evaluation of November 1993 notes that the appellant reported 
he had been experiencing psychiatric symptoms for a year, 
which would put the onset of his disability more than one 
year after active duty and prior to ACDUTRA.  

The Board acknowledges that the diagnosis of a psychiatric 
disorder was made during a period of active duty for 
training.  However, the statement of medical examination and 
duty status generated during that period of active duty for 
training note that the attending physician opined that the 
appellant's psychiatric condition pre-existed the period of 
active duty and was not incurred in the line of duty.  The 
physician's opinion together with the appellant's own account 
that he had been experiencing symptoms a year prior to the 
diagnosis show that the appellant's psychiatric condition was 
not incurred during his period of active duty for training.

The Board notes that in a psychiatric evaluation for Social 
Security benefits dated in October 1994 the physician noted 
that the appellant reported that his psychiatric symptoms 
started while in service.  However, the Board notes that this 
claim by the appellant contradicts his reports made during 
the November 1993 initial psychiatric evaluation.  The Board 
finds the initial reports by the appellant to be more 
reliable as they were made contemporaneous with the initial 
diagnosis and prior to the appellant's claim for service 
connection.

Simply put, the evidence shows the appellant did not have a 
psychiatric disorder to include schizophrenia and depression 
during active service or within one year of separation from 
active service.  Furthermore, the evidence shows that the 
appellant's psychiatric disorder was not incurred in or 
aggravated during the period of active duty for training.  In 
this regard, the evidence establishes that there had been no 
increase in severity during ACDUTRA.  Rather, the veteran was 
able to describe his symptoms and establish onset (around one 
year earlier).  Such evidence establishes a continuing level 
of disability, rather than a change in character or increase 
in severity.  Lastly, because the appellant is not a 
"veteran" of the period of ACDUTRA, he is not entitled to 
the presumption of soundness.  

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for a 
psychiatric disorder, to include schizophrenia and 
depression, is denied.


ORDER

Service connection for psychiatric disorder, to include 
schizophrenia and depression, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


